Citation Nr: 1041090	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  07-22 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been received to reopen the 
claim for service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD), 
anxiety and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1974 to June 1983.

The instant matter has comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2006 rating decision of 
the Providence, Rhode Island Department of Veterans Affairs (VA) 
Regional Office (RO), in denied, in relevant part, the Veteran's 
claim seeking entitlement to service connection for PTSD.  
However, this case requires a detailed explanation of the 
procedural history of the Veteran's claim.

The Veteran filed a claim for a nervous condition that was denied 
in a rating decision by the RO in Nashville, Tennessee in June 
1995.  The Veteran filed a notice of disagreement in June 1995 
and the RO issued a statement of the case (SOC) in February 1996.  
The Veteran perfected her appeal with the filing of a VA Form 9 
(substantive appeal) in March 1996.

Subsequently, the issue came up to the Board multiple times while 
on appeal (and was remanded back to the RO) and was broadened 
into a claim for entitlement to service connection for a 
psychiatric disorder.  The Board remanded this claim in June 
1998, September 2002, July 2003 and January 2005.  In its January 
2005 remand, the Board specifically noted that the Veteran's 
appeal may be construed to include service connection for PTSD 
due to personal assault and the RO was instructed to provide the 
Veteran with the appropriate regulations regarding that scenario.  

While the psychiatric disorder claim was still on appeal, as part 
of a March 2006 rating decision the RO granted total disability 
rating due to individual unemployability (TDIU), due to her 
service-connected disabilities.  In October 2006, the RO sent the 
Veteran a letter indicating that since she was now being paid 
compensation at a 100 percent rate, whether this action satisfied 
her appeal for (in pertinent part) her psychiatric disability.  
On October 25, 2006, the Veteran submitted an Appeal Status 
Election form that indicated she had reviewed the recent VA 
decision and this action now satisfied her appeal on all issues 
(which included service connection for a psychiatric disorder).  
The Veteran had perfected her appeal in March 1996 and this 
October 25, 2006 written submission withdrew her claim for a 
psychiatric disorder.  Therefore, finality attached to the June 
1995 rating decision that had been on appeal.  See 38 U.S.C.A. 
§ 7105(d); 38 C.F.R. §§ 20.204,  20.302; VAOPGCPREC 9-97.  The 
Board also notes that the RO also marked the appeal as withdrawn 
in the Veterans Appeals Contact and Locator System (VACOLS) 
computer system on October 25, 2006.  

As the RO was developing the Board's January 2005 remand dealing 
with the psychiatric disorder that was then on appeal, the 
Veteran (through her representative), submitted a statement in 
July 2005 of what was putatively a claim for service connection 
for PTSD as a result of sexual assault.  Apparently, the RO 
considered the Veteran's statement of July 2005 as an attempt to 
file an original claim for service connection for PTSD.  A rating 
decision was issued denying this claim in March 2006 (which also 
included the grant of TDIU).  Subsequently the Veteran filed a 
purported NOD in December 2006 and the RO issued an SOC in June 
2007.  A substantive appeal was filed in July 2007.  However, 
this appeal stream is actually a legal nullity.

Although inadvertently considered otherwise by the RO, the Board 
notes that the July 2005 statement from the Veteran's 
representative regarding a claim for PTSD due to sexual assault 
was merely another set of contentions in the long appeal of the 
June 1995 rating decision.  Because the Veteran initiated an 
appeal of the June 1995 rating decision, when she filed the June 
1995 NOD, there can be only one NOD that extends to all 
subsequent RO and Board adjudications on these particular claims 
until a final RO or Board decision is rendered in this matter, or 
until the appeal is withdrawn by the Veteran.  See Hamilton v. 
Brown, 4 Vet. App. 528, 538 (1993) (en banc).  As a result, the 
December 2006 statement may not be accepted as a valid NOD with 
the March 2006 rating decision, in light of the ruling in 
Hamilton.  In fact, everything that occurred as it related to the 
Veteran's psychiatric disability claim (which included PTSD) 
prior to October 25, 2006 (including the July 2005 statement sent 
to the RO and the March 2006 rating decision) was encompassed by 
the Veteran's June 1995 notice of disagreement and perfected 
appeal, which was withdrawn.

In any event, in light of the principle of fair process 
especially given how the claim was procedurally developed by the 
RO, the Board will REMAND this case to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

The Veteran's December 2006 statement (as referred to in the 
Introduction) is not a notice of disagreement but actually a 
request to reopen the Veteran's claim for a psychiatric disorder, 
as the Veteran withdrew her appeal on October 25, 2006.  As 
finality then attached to the Veteran's June 1995 rating decision 
as of that date, the Veteran should have been provided notice 
regarding new and material evidence and the claim should have be 
adjudicated as such.  

Therefore, the Veteran filed a claim for service connection for 
an acquired psychiatric disorder with her purported notice of 
disagreement regarding PTSD in December 2006 and another letter 
claiming service connection for anxiety and depression submitted 
in December 2007.  In this context, the medical records from VA, 
the Social Security Administration (SSA) and private facilities 
have also shown diagnoses of an anxiety reaction, depression, 
schizophrenia and PTSD, which were the subject of the previously 
denied claim for a psychiatric disorder and were considered as 
part of the evidence on file at the time the RO issued the 
Supplemental Statements of the Case in January 2001, June 2001 
and March 2004.  These diagnoses are not different from those 
considered during the appeal of the June 1995 rating decision, 
which was later withdrawn by the Veteran in October 2006, and 
thus did not constitute a new claim that was to be considered 
independently.  See Boggs v. Peake, 520 F.3d 1130, 1336 (Fed. 
Cir. 2008) (the same disease or injury that was the subject of a 
previously denied claim cannot be the basis of a new claim under 
38 U.S.C.A. § 7105(b)).  Since the proper issue for consideration 
is whether new and material evidence has been received to reopen 
a previously finally denied claim, and VA has a statutory duty to 
assist a claimant in the development of a claim under the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. § 5103A.

In addition, the Veteran has not been provided with the legal 
definition of new and material evidence nor has she received any 
notice that specifically describes what evidence would be 
necessary to substantiate the element or elements required for 
service connection for the claim that was found insufficient in 
the prior final denial.

The U.S. Court of Appeals for Veterans Claims in Kent v. 
Nicholson, 20 Vet. App. 1 (2006) held that the terms "new" and 
"material" have specific, technical meanings that are not 
commonly known to VA claimants.  Because these requirements 
define particular types of evidence, when providing the veteran 
with the required notice, it is necessary, in most cases, for VA 
to inform claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that must be 
presented.  In other words, VA must notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and VA must notify the claimant of the evidence and information 
that is necessary to establish her entitlement to the underlying 
claim for the benefit sought by the claimant.

Moreover, in order to satisfy the legislative intent underlying 
the notice requirement to provide claimants with a meaningful 
opportunity to participate in the adjudication of their claims, 
Kent holds that the adequate notice requires, in the context of a 
claim to reopen, that the RO look at the specific bases for the 
denial in the prior decision and to respond with a notice letter 
that describes what evidence would be necessary to substantiate 
that specific element or elements required to establish the 
entitlement sought that were found insufficient in the previous 
denial.  

Therefore, the question of what constitutes material evidence to 
reopen a claim for service connection depends on the basis on 
which the prior claim was denied.  The basis for the denial in 
the prior decision is determined from the face of that decision.

In light of all of the above, and to accord due process of law, a 
remand is necessary for the RO to provide the Veteran with 
corrective notice that is in compliance with Kent.  

The remanding of this issue (i.e., whether new and material 
evidence has been received to reopen a claim of service 
connection for an acquired psychiatric disorder, to include PTSD, 
anxiety and depression) must not be read as an acceptance of 
jurisdiction over the same by the Board.  The Board may only 
exercise jurisdiction over an issue after an appellant has filed 
both a timely notice of disagreement to the rating decision 
denying the benefit sought, and a timely substantive appeal.  38 
U.S.C.A. § 7105 (West 2002).  The RO should only return this 
issue to the Board only if the Veteran files a timely notice of 
disagreement with the new rating decision and perfects her appeal 
in full accordance with the provisions of 38 U.S.C.A. § 7105.

Accordingly, the case is REMANDED for the following action:

1.  Provide notice to the Veteran and her 
representative that fully complies with the 
notification requirements of 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2010) regarding the Veteran's claim for 
service connection for an acquired 
psychiatric disorder, to include PTSD, 
anxiety and depression.  This letter should 
also explain what constitutes new and 
material evidence (pursuant to 38 C.F.R. § 
3.156) and specify the type of evidence 
necessary to satisfy the elements of each of 
the underlying claims on appeal that were 
found insufficient in the previous denial, as 
required by Kent v. Nicholson, 20 Vet. App. 1 
(2006).

2.  The AOJ should readjudicate this claim 
under the new and material evidence standard 
and issue a rating decision. 

3.  If the Veteran files a notice of 
disagreement with the issued rating decision, 
the RO should furnish the Veteran and her 
representative a Statement of the Case that 
addresses the issue of whether new and 
material evidence has been received to reopen 
the claim for service connection for an 
acquired psychiatric disorder, to include 
(PTSD), anxiety and depression.  The RO 
should return this issue to the Board only if 
the Veteran perfects her appeal in full 
accordance with the provisions of 38 U.S.C.A. 
§ 7105.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


